UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 814-00776 Ametrine Capital, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-3252949 (IRS Employer Identification No.) 340 West Superior Street, Unit 1601, Chicago, Illinois 60610 (Address of principal executive offices) (312) 205-9101 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, was 2,671,799 as of March 31, 2010. Table of Contents Page PART I - FINANCIAL INFORMATION: 3 Item 1. Consolidated Balance Sheets (Unaudited) F-1 Consolidated Statements of Operations (Unaudited) F-2 Consolidated Statements of Cash Flows (Unaudited) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4T. Controls and Procedures 6 PART II - OTHER INFORMATION: 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. AMETRINE CAPITAL, INC. FINANCIAL STATEMENTS AS OF MARCH 31, 2010 UNAUDITED AMETRINE CAPITAL, INC. FINANCIAL STATEMENTS AS OF MARCH 31, 2010 UNAUDITED TABLE OF CONTENTS Page Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-1 Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009. F-2 Statements of Changes in Net Assets (unaudited) for the three months ended March 31, 2010 and 2009. F-3 Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009. F-4 Notes to Financial Statements (unaudited) F-5 - F-8 AMETRINE CAPITAL, INC. BALANCE SHEETS UNAUDITED March31 December 31 ASSETS Cash and cash equivalents $ $ Total assets LIABILITIES Related party Total liabilities NET ASSETS Common stock, par value $.01 per share, 25,000,000 shares authorized and 2,671,799 shares issued and outstanding Paid-in capital in excess of par Undistributed net investment loss ) ) Total net assets ) ) Total liabilities and net assets Net assets value per share $ ) $ ) Lior Ostashinsky /S/ Lior Ostashinsky President May 12, 2010 Date of approval of the Financial statements The accompanying notes are an integral part of the financial statements. F-1 AMETRINE CAPITAL, INC. STATEMENTS OF OPERATIONS UNAUDITED ThreeMonthsEnded March 31, Investment Income $
